DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 13, applicant should clarify the structure and/or arrangement of the gaps relative to the magnetic bars intended by “wherein the gaps are narrower than individual bars of the plurality of magnetic bars.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-14 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. [US 2011/0279214 A1] in view of Hsieh et al. [EPO 0725407 A1.]
Regarding claims 1, 14, 9 and 17, Lee et al. discloses a micro-transformer for
use in an integrated circuit comprising [figures 1A-2]: 
- an integrated circuit substrate [110, 112]; and 
- a transformer [figure 1A] formed on one side of the semiconductor substrate, the transformer comprising a magnetic core [124], a first winding [126], a second winding [128], wherein the first and second windings are interwound with each other about a same portion of the magnetic core structure.
Lee et al. further discloses the magnetic core [124] having a width [W], a length [L] and a hard axis [HA] aligned with the length, wherein the first and second windings disposed about the magnetic core and configured to produce a magnetic flux [H] aligned with the hard axis [figure 2.]
Lee et al., in other embodiments [figures 5A-5B, 6-7, 8A-8B, 9A-9B, 10A-10], discloses other magnetic core structure, having the first and second cores being disposed side by side on the integrated substrate.
Lee et al. discloses the instant claimed invention except for the specific of the magnetic core.
Hsieh et al. discloses a magnetic device [figure 4] comprising a magnetic core formed of separated magnetic core bars with gaps [or spaces] between them, wherein the magnetic core bars passing through a center of at least one winding/coil [AA’, BB’.]  Hsieh et al. further discloses a dielectric material [30] in the gaps/spaces.	It would have been obvious at the time the invention was made to use the magnetic core bars design of Hsieh et al. in Lee et al. for the purpose of facilitating ease of processing and maintaining good planarity [column 6, lines 49-53.]
Lee et al. in view of Hsieh et al. discloses the instant claimed invention except for the specific spacing distance of the magnetic core bars.
Hsieh et al. discloses the magnetic core or bars [40] and/or insulator layer [30] having a height or thickness of several microns.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to space or separate the core bars by a distance between 1 micron to 10 microns for the purpose of facilitating the desired magnetic flux/field.
Regarding claims 4 and 19, Hsieh et al. further discloses the plurality of separated magnetic core bars are parallel to each other.
Regarding claims 5 and 13, as best understood in view of the rejection under 35 USC 112 second paragraph, the specific of the gaps relative to the magnetic bars would have been an obvious design consideration for the purpose of controlling the desired magnetic field/flux.
Regarding claim 6, Hsieh et al. discloses the plurality of separated magnetic core bars pass through a center of the second winding [figures 4 and 7.]
Regarding claims 2, 10 and 18, Hsieh et al. discloses the plurality of separated magnetic core bars are separated by a plurality of voids [gaps, spacers or dielectric material], this configuration could alter a shape anisotropy of the plurality of separated magnetic core bars.
Claim 7-8, 15-16 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. in view of Hsieh et al. as applied to claims 1, 9 and 17 above, and further in view of Wang et al. [Embedded Integrated Inductors with a single layer magnetic core.]
Lee et al. in view of Hsieh et al. discloses the instant claimed invention except for the specific of the magnetic core structure.
Wang et al. discloses an integrated magnetic device [page 17] comprising:
- a magnetic core structure having first and second magnetic cores being separated from each other [“Series” design on page 17]; and
- a coil structure including first and second coils wound around the first and second magnetic cores.
It would have been obvious at the time the invention was made to use the magnetic core structure’s arrangement of Wang et al. in Lee et al., as modified, for the purpose of improving magnetic flux/field and/or magnetic permeability.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837